                           Case 2:19-cv-00329-GMN-EJY Document 38 Filed 05/06/20 Page 1 of 2



                               KATHLEEN BLISS, ESQ. (NV Bar #7606)
                           1
                               Email: kb@kathleenblisslaw.com
                           2   KATHLEEN BLISS LAW, PLLC
                               1070 West Horizon Ridge Parkway, Suite 202
                           3   Henderson, Nevada 89012
                           4   Tele: (702) 463-9074
                               -and-
                           5   PAUL S. PADDA, ESQ. (NV Bar #10417)
                               Email: psp@paulpaddalaw.com
                           6   DAVID J. STANDER, ESQ. (Admitted PHV)
                           7   Email: dstanderlaw@gmail.com
                               PAUL PADDA LAW, PLLC
                           8   4560 South Decatur Blvd., Suite 300
                               Las Vegas, Nevada 89103
                           9   Tele: (702) 366-1888
                          10   Fax: (702) 366-1940

u == "'=°'
� ff')
                   ,-c
                          11   Attorneys for Plaintiff
      �
� �                J>     12                             UNITED STATES DISTRICT COURT
 .,_ ..-- °'= N=-
��ff')�


     =
<� - :=-
�"Cl         ,-c
                          13                                    DISTRICT OF NEVADA
   s �=
==
             CIC r-,.
      >

< =.a Zr,tgg
       �   •
      �      "Cl   �
                          14
                             NAVAJO HEALTH FOUNDATION - SAGE
   ==
      a.           CIC
                   ,-c    15 MEMORIAL HOSPITAL, INC. (doing
   ��
<� =>�U      C!)    I

                   \C
                             business as "Sage Memorial Hospital"); an
                          16 Arizona non-profit corporation,
$ -=;
  = S-
  :L,-1            r-,.   17                                                   Case No. 2:19-cv-00329-GMN-EJY
     1:1.l         -
                                                          Plaintiff,
<i                 .!     18
� �
                                      vs.                                      PLAINTIFF'S MOTION TO
                          19                                                   WITHDRAW JOSHUA Y. ANG, ESQ.
                          20 RAZAGHI DEVELOPMENT COMPANY,                      AS COUNSEL OF RECORD IN THIS
                             LLC; a Nevada limited liability company           CASE
                          21 (doing business as "Razaghi Healthcare"),
                             AHMAD R. RAZAGHI; individually,
                          22 TAUSIF HASAN; individually, DOES 1-10;
                          23 ROES A-Z;
                          24                              Defendants.
                          25
                                      Plaintiff, pursuant to this Court's Local Rule of Practice LR IA 11-6, respectfully
                          26
                          27   requests that the Court withdraw Joshua Y. Ang, Esq. as counsel in this matter. Mr. Ang is no
                          28 longer associated with Paul Padda Law. Accordingly, he should be removed as attorney of


                                                                               1
 Case 2:19-cv-00329-GMN-EJY Document 38 Filed 05/06/20 Page 2 of 2



     record in this matter.
 1
 2          In support of this motion, Plaintiff relies upon the memorandum of points and
 3   authorities set forth below.
 4
                         MEMORANDUM OF POINTS AND AUTHORITIES
 5
            An attorney can only withdraw from a case with leave of court. See LR IA 11-6. In this
 6
 7   case, the docket continues to reflect that Joshua Ang, Esq. serves as counsel for Plaintiff in this

 8   matter. Mr. Ang ended his association with Paul Padda Law in 2019. Accordingly, he is no
 9   longer associated with this litigation. Plaintiff has directed undersigned counsel to file this
10
     motion withdrawing Mr. Ang as its counsel.
11
             Should the Court grant this motion, Mr. Ang's withdrawal will not affect or otherwise
12
13   delay the proceedings. As indicated above, Mr. Ang has not been affiliated with Paul Padda

14   Law since 2019.
15                                                                         Respectfully submitted,
16
                                                                           ls!P�S. P�
17
18                                                                         Paul S. Padda, Esq.
19
                                                                           Attorney for Plaintiff
20
                                                                           Dated: May 5, 2020
21
22
                                                            IT IS SO ORDERED:
23
24
25
                                                          UNITED STATES MAGISTRATE JUDGE
26                                                                May 6, 2020
                                                          Dated: _________
27
28


                                                      2
